Citation Nr: 9924303	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision in which 
the RO denied an increased rating for a left knee disorder.  
The veteran appealed and requested a hearing at the RO before 
a member of the Board.  In August 1998, the veteran appeared 
at the RO before the undersigned acting member of the Board 
in Washington, D.C., for a videoconference hearing in lieu of 
a Travel Board hearing.


REMAND

The veteran and his representative contend, in essence, that 
his left knee disorder is more disabling than currently 
evaluated and warrants a rating in excess of 10 percent.

Following a complete review of the claims folder, the Board 
finds that further development is required.  The service 
medical records show that the veteran sustained a tear of the 
medial semilunar cartilage, a partial tear of the anterior 
cruciate ligament, and damage to the lateral cartilage of the 
left knee in service during a softball game in 1977.  The 
veteran was treated with medication and prescribed a brace 
and limited activity.

The veteran's left knee disorder has been evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  
Recurrent subluxation or lateral instability resulting in 
slight knee impairment is rated 10 percent disabling.  When 
recurrent subluxation or lateral instability produces 
moderate knee impairment, a 20 percent rating is assigned.  
Recurrent subluxation or lateral instability resulting in 
severe knee impairment is 30 percent disabling.  Diagnostic 
Code 5257.

VA outpatient treatment records reflect that the veteran was 
seen in May 1997 for follow-up of his left knee after a five 
month absence.  It was indicated that the veteran had 
previously been evaluated for surgery due to left knee pain 
and catching.  It was indicated that the veteran's knee pain 
had decreased following a recent weight loss of 35-40 pounds.  
The veteran was discharged from the clinic at that time.

At his videoconference hearing before the undersigned in 
August 1998, the veteran testified that his physical activity 
is limited due to the lateral instability in his left knee.  
Once a week, after a day involving exertion, walking, 
lifting, carrying, going up stairs, etc, the veteran said 
that he has swelling, redness and heat in the left knee.  He 
takes medication for pain relief and to alleviate swelling in 
the left knee, and elevates his knee on a daily basis to 
relieve pain.  The veteran reported that he goes for 
treatment at the Durham, North Carolina VA Medical Center 
(VAMC) approximately four times a year.  He denied any 
hospitalizations related to his left knee, but indicated that 
he has, on occasion sought treatment in the emergency room.  
The veteran said that he wears a brace on his left knee when 
he knows he is going to be active; otherwise, he generally 
uses an Ace bandage for support.  The lateral instability in 
his knee has worsened in the last three years to the point 
that he has fallen on a few occasions.  The veteran testified 
that his knee gives way about two times per month.  The 
veteran is employed as a letter carrier for the Postal 
Service.  He rides in his vehicle for approximately 75 
percent of his duties.  He used to have a walking route, but 
changed due, in part, to his left knee disorder.  He 
testified that his employment records may reflect some 
consideration given to his left knee disability with regard 
to his employment.  The veteran indicated that he had not 
received any private or VA treatment for his knee since May 
1997.

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  A finding of a well-
grounded claim invokes VA's duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1996).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
treatment records to which the veteran has referred.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board 
finds that additional development of the evidence is 
necessary.

On VA orthopedic examination in March 1997, the veteran 
complained of pain and difficult motion of the left knee with 
occasional locking, subluxation and slipping.  The veteran 
reported tenderness on palpation and swelling despite full 
range of motion.  On examination, the veteran was noted to 
have strong, equal quadriceps.  Alignment of the left knee 
appeared satisfactory.  Range of motion in the left knee was 
reported from 0 to 140 degrees.  There was evidence of laxity 
medially and laterally, less laterally.  The VA examiner was 
unable to get the left knee joint to subluxate or shift 
during the examination, but noted that the veteran's history 
was classical for the same.  The veteran was able to perform 
a knee bend and was observed to have a normal gait.  The 
examiner stated that the "veteran does not have flares or 
does not have weakness."  With respect to further comment 
for compliance with DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the examiner indicated that he was unable to comment on the 
veteran's degree of pain or transitory weakness when not 
under observation without pure speculation.  Following the 
additional development of the evidence, the veteran should be 
afforded an additional VA examination to order to obtain the 
necessary findings for adjudication of the claim.

The Board also notes that the March 1997 VA examination 
report noted evidence of degenerative change on x-ray of the 
left knee.  The RO has not considered whether the veteran may 
be entitled to a separate rating for arthritis in the left 
knee.  In VAOGCPREC No. 23-97 (July 1, 1997), the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See also VAOGCPREC No. 9-98 
(August 1998).


The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his left knee disorder 
since May 1997, the date of the most 
recent VA outpatient treatment records in 
the claims folder.  Based on his 
response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all treatment records 
referable to the veteran's left knee, and 
associate them with the claims folder.  
Even if the veteran does not respond to 
the foregoing inquiry the RO should 
obtain all VA treatment records of the 
veteran which are not currently in the 
file and add them to the file.

2.  The RO should obtain, with 
appropriate authorization, a copy of the 
veteran's employment records from the 
United States Postal Service.  All 
records obtained should be associated 
with the claims folder.

3.  Following receipt of the 
aforementioned evidence, if any, the RO 
should schedule the veteran for a VA 
orthopedic examination.  The examiner 
MUST review the entire claims folder, 
including a copy of this REMAND, prior to 
the examination and he/she should 
indicate in the report of examination 
that a review of the claims folder was 
accomplished.  The purpose of the 
examination is to assess the current 
severity of the veteran's left knee 
disorder.  All findings should be 
reported in detail.  In particular, the 
examiner should (a) conduct range of 
motion studies of the left knee and 
specify the range of flexion and 
extension in degrees; (b) comment as to 
whether there is slight, moderate, or 
severe impairment of the left knee, as 
reflected by any recurrent subluxation or 
lateral instability; (c) indicate whether 
there is x-ray evidence of arthritis in 
the left knee; and (d) review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the demonstrated disability in 
the left knee upon the veteran's ordinary 
activity and on how it impairs him 
functionally, particularly in the work 
place.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45 (1998).  If such analysis is not 
possible, the reasons for this 
impossibility should be set forth.  If 
the veteran is examined at a time of 
maximum disability, this should be noted.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  After completion of all requested 
development, the RO should review the 
veteran's claim.  The RO should determine 
whether the veteran is entitled to a 
separate disability rating for left knee 
arthritis, in addition to the rating 
assigned for instability under Diagnostic 
Code 5257.  See VAOPGCPREC's 23-97 and 8-
98, supra.  If he remains dissatisfied 
with the RO's decision, he and his 
representative should be issued a 
Supplemental Statement of the Case 
(SSOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to this Board for further appellate review, if in 
order.  The appellant need take no action unless otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain clarifying data and to comply 
with a precedent decision of the Court.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	K.J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


